 SKRL DIECASTING85SkrlDieCasting,Inc.andRufusGuy.Case8-CA-8969January 9, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn September 15, 1975, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board-has delegated it au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as herein modified.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow, and hereby orders that the Respondent, SkrlDie Casting, Inc., Eastlake, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified.1.In paragraph 1(b) substitute the words "in anyother manner" for "in any like manner."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.i In his recommended Order the Administrative Law Judge uses the nar-row cease-and-desist language, "in any like manner." The discharge of em-ployee Rufus Guy for engaging in protected concerted activities is an unfairlabor practice which goes to the very heart of the Act. We shall, therefore,modify the Administrative Law Judge's recommended Order to require Re-spondent to cease and desist from in any manner infringing upon the rightsguaranteed to its employees by Sec. 7 of the Act.N.L R B. v. Entwistle MfgCo, 120 F 2d 532, 536 (C.A. 4, 1941)after a hearing, that we violated the National LaborRelations Act:WE WILL NOT discharge you, lay you off, orotherwise discipline you because you protest inconcert with fellow employees our repudiationof the policy or promises to pay bonuses, or be-cause you engage in any other protected con-certed activity under Section 7 of the NationalLabor Relations Act.WE WILL NOT in any other manner interferewith your right to engage in protected concertedactivities, or to refrain therefrom.WE WILL offer Rufus Guy his former or likejob, and WE WILL give him backpay with interestfrom the time of his discharge on February 25,1975.SKRLDIE CASTING, INC.DECISIONHERZEL H.E. PLAINE, Administrative Law Judge: Re-spondent, Skrl Die Casting Inc., a manufacturer of alumi-num die castings, has been charged with violating Section8(a)(1) of the National Labor Relations Act, as amended(the Act), by discharging one of its die-cast machine opera-tors, the Charging Party Rufus Guy, in February 1975 al-legedly because he protested, in concert with his fellowemployees, Respondent's failure and refusal to pay theChristmas 1974 bonus.'Respondent contends it discharged employee Guy in thecourse of a legitimate reduction in force as the least pro-ductive die-cast machine operator and the most injuryprone employee. Respondent further contends that, even ifthe discharge had some connection with the, employee pro-test of the nonpayment of the Christmas bonus, the protestwas not protected concerted activity under Section 7 of theAct because Respondent's bonuses of, the past had beenmere gratuities and not part of wages, and hence the pro-testwas outside the umbrella of protected activity.The case was heard in Cleveland, Ohio, on May 28,1975.Counsel for the General Counsel and Respondenthave filed briefs.Upon the entire record of the case, including my obser-vation of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACTAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,1.JURISDICTIONRespondent is an Ohio corporation with its principalplace of business in Eastlake, Ohio, where it is engaged inthe manufacture of high pressure aluminum die castings.Annually, in the conduct of its business, Respondentships goods and materials valued in excess of $50,000 fromiThe complaint,issued onApril 10, 1975,was founded on a charge filedon February 25, 1975.222 NLRB No. 22 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsplace ofbusinessinOhio directly to points outsideOhio.Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.THE UNFAIR LABOR PRACTICESA. Respondent's Business OperationsRespondent has been in business approximately 8 yearsproducing aluminum-die castings largely for use in the au-tomotive industry.Respondent operates its plant on a three-shift, round-the-clock basis, each shift comprising approximately 14 to16 employees.From the testimony of first-shift Foreman George Harrisand several employees, there are four basic working jobs:(1) die-cast machine operator, which is the job requiringthe most skill and experience, and is the highest paid of thejobs; (2) die-cast operator helper, also called finger pullerbecause the employee pulls inserts from casting for reuse;(3)metal tender or furnace tender, who provides the die-castmachine operator with aluminum to make the cast-ings; and (4) hot inspector, who gives the castings a secondvisual inspection, and sands and packs or bands them on askid or pallet for removal and shipment. On some jobsthere is also the need for a punch press operator or opera-tors.-Each of the three shifts is made up of employees doingthese several jobs and is under the immediate supervisionof a foreman. Foreman for the first or daytime shift (7 a.m.to 3 p.m.) is George Harris, who has been a foreman forRespondent since it began operations in 1967. ForemanHarris has an assistant foreman, Hamby.Management above the foreman level, in order of com-mand, comprises Stanley Skrlj, who is president and ownerof the company; Rollin Graham, a vice president and son-in-law of President Skrlj; Gene Szuch, general manager,and also a son-in-law of President Skrlj; Al Nason, plantmanager; Edward (Eddie) Hainrihar, assistant plant man-ager, who, according-to Foreman Harris, is being groomedto succeed Plant Manager Nason when he leaves; andFrank Pellegrini, plant superintendent or supervisor. PlantSuperintendent Pellegrim is the immediate supervisor ofForeman Harris. All of the foregoing, from presidentthrough foremen, are supervisors within the meaning of theAct.In addition, President Skrlj's daughter Sandra Szuch,wife of General Manager Gene Szuch, performs the dutiesof controller of the company.B. TheBonusProtestRespondent's plant is not unionized, and the-employeeshave no collective-bargaining representative. The case in-volves a protest of Respondent's failure to pay an employ-ee bonus at Christmas 1974 and thereafter.-Employees -Rufus Guy and Melvin Thomas, both ofwhom began their employment in 1969, and Foreman Har-ris,who began his employment as a foreman with thecompany's beginning in 1967, testified without contradic-tion that in each year of their employment Respondentpaid the men a bonus twice a year, at vacation time andChristmas time. Employee Thomas testified that when hewas hired he was told it was a nonumon job, that the com-pany would pay a bonus twice a year, but would pay nopension and no benefits. Foreman Harris testified thatPresident Skrlj had a habit of waiting until the last minuteto direct payment of the bonuses, but nevertheless theywere paid, and though he (Hams) questioned this last-min-ute practice in the early years he gradually accepted itwithout question.However, on Christmas Eve, December 24, 1974, insteadof receiving a bonus, the employees were told, in a lockerroom meeting of first- and second-shift employees, byGeneral Manager Gene Szuch and Assistant Plant Manag-er Eddie Hainrihar, that Respondent's customer Lancasterowed a lot of money and Respondent could not pay theChristmas bonus now. When asked when the bonus wouldbe paid, General Manager Szuch replied he could not bespecific but it would probably be paid at the end of Janu-ary 1975. According to Foreman Harris, the men were re-lieved and accepted General Manager Szuch's statement.Neither Szuch nor Hainrihar, both of whom testified, noranyone else for Respondent denied or contradicted thistestimony regarding the December 24 meeting.At the end of January 1975, Foreman Harriswas in-formed by third-shift Foreman Tekovich that the time forpayment of the bonus had been moved to February 14,1975, Valentine's Day, by General Manager Szuch. Fore-man Harris relayed the information to the employees onhis shift.Again this information and promise to the em-ployeeswas not denied or contradicted by anyone inRespondent's management .2On the morning of February 14, 1975, Foreman Harrisascertained from the third-shift foreman, Tekovich (whoseshift winds up at 7 a.m.), that his men had not received thebonus and nothing had been said to Tekovich about it. Norwas anything said by management to Harris. Sometimeduring the early morning President Skrlj came through theshop. He asked employee Paul Wilson (a metal tender onthe first shift, with Respondentsince1968) how he wasdoing, and Wilson replied he'd feel better if Skrlj told himabout the bonus he usually received. Skrlj responded thatthere was no bonus money. Wilson said he'd have to -getanother job. According to Wilson, Skrlj became angry andwalked away.Employee Wilson said he passed the word of his encoun-ter with President Skrlj, and the no bonus money response,around the shop. As a result, said employee Wilson, em-ployees Rufus Guy and Melvin Thomas, both die-cast ma-chine operators, got together a meeting of all of the first-shift employees. According to employee Guy, the employ-ees met in the locker room and decided to shut down themachines and go home at 11 a.m.Word of the decision to walk out was passed to ForemanHarris who asked the men not to shut down and he would2 Indeed,the only testimony from Respondent'smanagement on this as-pect of the bonus came from Controller Sandra Szuch, who confirmed thatRespondent paid a bonus twice yearly, but offered the opinion that it wasn'tconsidered by Respondent as a part of wages but"more of a gratuity " SKRL DIE CASTING87try to get an explanation. Word of the decision apparentlyalso reached Vice President Rollin Graham who, accordingto employee Guy, came by and asked employees Guy andThomas to keep the employees from going home and tomeetwith management. So instead of the walkout at theprearranged hour of 11 a.m., Guy and Thomas had themen assemblein the lunchroom for ameetingwith man-agement at I1 a.m.Meanwhile Foreman Harris had gone to Plant ManagerNason and Assistant Plant Manager Hainrihar telling themthey faced a shutdown at 11 a.m. if there was no explana-tion to the men concerning the bonus.A hastily called office meeting of President Skrlj, PlantManager Nason, Assistant Plant Manager Hainrihar,Foreman Harris, and Assistant Foreman Hamby was held.Foreman Harris testified that President Skrlj screamed athim that the men were trying to force Skrlj to pay moneyhe didn't have. Harris replied that the men were only tryingto find out what was going to happen with the bonus. Ac-cording to Harris, Skrlj yelled at him to go and collect theunpaid money due the company.-Vice President Rollin Graham, Skrlj's son-in-law, joinedthemeeting and discussion at this point, said ForemanHarris. President Skrlj refused to talk to the men, who werenow assembling, and Vice President Graham agreed to talkto them.At 11 a.m. the employees of the first shift had assembledin the lunchroom, and Vice President Graham, Plant Man-ager Nason, Assistant Plant Manager Hainrihar, and Fore-man Harris joined ,them. According to the testimony ofemployee Guy and others, including Assistant Plant Man-ager Hainrihar, Vice_ President Graham told the employeesthat Respondent didn't have money for the bonus yet, that(customer) Lancaster owed a great sum of money that Re-spondent hadn't received, and when Lancaster paid, thebonus-would be paid. Employee Guy asked, how do weknow when,Lancaster is going to pay you, and Grahamreplied, when we get the money you will be paid. Guycountered by saying, you made a promise before anddidn't stick to it. According to Guy, Graham didn't answerthis and talked of something else. Foreman Harris askedwhen would, the men know Lancaster had-paid, and Gra-ham responded, if you see a Lancaster die back in themachinesyou'll know. There were one or two other ques-tions asked, according to Harris, without identifying them,and the employees returned to work.3 However, at the timeof hearing, about 3-1/2"months later, the bonus had notbeen-paid.- 3 AssistantManager Haindhar was in'substantial agreement with thisaccount of the meeting; 'except that he claimedhe couldn't rememberwhether employee Guy asked questions or spoke up_ (Vice President Gra-ham and Plant Manager Nason did not testify.) On the other hand, employ-eeMelvin Thomas was quite clear that employee Guy spoke up and askedthe questions of Graham at the meeting,-and that he, Thomas, did not speakup and remained silent.Due to feelings that Hainrihar revealed-that he hador developed about employee- 3uy; discussedinfra,Iam inclined to believethat Hainnhar's claimed lack of memory was self-serving and feigned, thathe was well aware of Guy's challenge to Respondent at the, meeting, andthat his awareness coritributed'to the feelings of antipathy that he-developedtowards employee GuyC. The Discharge of Employee Guy'About an hour after the employees of the first shift re-turned to their machines on February 14, 1975, accordingto employee Guy, he was told by Foreman Harris thatthere was going to be a layoff, without Harris saying whowas to be laid off.Foreman Harris testified that, following the employeeprotest on February 14, he was asked by General ManagerSzuch, Plant Manager Nason, and Assistant Plant Manag-er Hainrihar for a list of the three "worst"-least compe-tent-operator helpers on his shift. Foreman Harris sub-mitted threenames(employees Brown, Almus, and Easly)that afternoon, and they were laid off.Foreman Harris testified that he was not consulted, how-ever, on the subsequent layoff or change in employee sta-tus that followed the layoffs of the three helpers.On February 25, employee Guy was told by AssistantPlantManager Hainrihar, in the presence of ForemanHams, that he was laid off.5 Hainrihar told Guy there wasa cutback in employment and handed him a terminationslip.Guy asked why he was being dropped when therewere others with less seniority being retained. Hainriharreplied they were making more pieces than Guy was. Guysaid this was the first time anyone had told him that, andHainrihar responded that he was telling Guy now, and hehad to be laid off. Guy said he had a family, that Hainriharknew he could do any job in the shop, and he would take acut in pay and any lesser job, and go on second or thirdshift;but Hainrihar was adamant and refused the offer.Foreman Harris corroborated, and Assistant Plant Man-ager Hainrihar did not contradict, employee Guy's testi-mony or any of the testimony concerning the terminationdiscussion. Foreman Harris testified that he did not under-stand, and was upset by, the discharge of Guy becauseGuy was one of the better employees who could do any jobin the shop, and he let Hainrihar know it then and there bysuggesting that Hainrihar lay him (Harris) off too. Hainri-har said he could not do that.At the same time that employee Guy was discharged,employees Curtis Hinton and Melvin Thomas, both fellowdie-cast machine operators with Guy on the first shift, werereduced to helper jobs, Thomas to finger puller and Hintonto hot inspector. Foreman Harris testified that employeeHinton had not been a hot inspector before, but had start-ed as a metal tender, whereas employee Guy had started asa hot inspector, and worked in all of the jobs in the shop,and was better at the helpers jobs than two or three of thefive helpers retained on the first shift. Moreover, in Harris'opinion, not only was Guy a superior all-around employee,but he was, also a better producer as a die-cast machineoperator than employee Hinton, and compared favorably4On February 24, at the suggestion of employeeGuy, agroup of employ-ees accompanied by Foreman Harris visited the Board's Regional Officeseeking advice on the bonus and alleged employer harassment of the em-ployees, but there was no evidence that any of Respondent's supervisorsother than Foreman Harris was aware of the visitiWhile the-terminology was "laid off," the meaning and actionwas finalseparation from employment or discharge, as the total pertinent testimonyindicated. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith any of the die-cast machine operators on any of thethree shifts 6Employee Guy was the only one of the die-cast machineoperators on any of the three shifts to be discharged or laidoff, as distinct from the temporary demotion of severaldie-cast machine operators under the policy, enunciated byGeneral Manager Szuch, of dropping helpers in favor ofretaining the skilled operators on the payroll in the lesserjobs until the time when they would be moved back asoperators.D. Respondent's Justification of the DischargeGeneral Manager Gene Szuch testified that, though cal-endar 1974 was a good year for Respondent (measured byproduction in pounds of finished aluminum products, nosales or dollar figures were given, see testimony of Control-ler Szuch), there was a sharp reduction in production inDecember 1974 with some carryover of this reduction inearly 1975, attributed to cutbacks in parts orders by auto-mobile companies and curtailment of allotments of naturalgas used by Respondent in its furnaces.Initially, according to the testimony, Respondent wentfrom a 6-day to a 5-day workweek (and a few 4-day weeks)and then, said General Manager Szuch, it was decided toreduce the size of the work force. As a result, according toSzuch, between the end of January and the end of Febru-ary 1975, there was a layoff (meaning discharge) of 14 or15 employees, Respondent dropping those employees withthe least to offer, he said. In this connection it had beendecided to drop least skilled employees first, and to retainthemost skilled-the die-cast machine operators-withsome temporary demotions of some of these to the lesserhelpers jobs and pay until the time when they could resumetheir operators jobs and pay.Foreman Harris testified that before February 14, 1975,the day of the first-shift bonus protest, there was only onelayoff (discharge) of a helper per shift, or a total of threehelpers discharged from the whole plant work force. Therealso appears to have been three temporary demotions be-fore February 14 of three die-cast machine operators whowere restored to operator jobs after 2 or 3 weeks. EmployeeGuy was not one of these, although General ManagerSzuch claimed that he and Plant Manager Nason and As-sistant Plant Manager Hainrihar had decided to do some-thing about employee Guy around January 1, 1975. Szuchfurther claimed that the decision to lay off (discharge) Guyon February 25 was made about a week before his layoff,which was a few days after the February 14 bonus protest.General Manager Szuch and Assistant Plant ManagerHainrihar testified that employee Guy was discharged be-cause he was the lowest producer in 1974 among the die-cast machine operators and because he was deemed to be aphysical hazard to himself by reason of his injury record in1973 and 1974.In the matter of production, both managers recognized6No one disputed Foreman Harris' claim that he knew all of the ma-chine operators on all of the shifts and knew their abilities. Moreover, Gen-eralManager Szuch conceded that employee Curtis Hinton was not a gooddie-cast machine operator (the job he worked at before demotion) and wasnot a good hot inspector (the job to which he was demoted), but claimedthat he kept Hinton because he was a good metal tenderthat employee Guy had been a top producer in 1973 andprior years, but claimed that their statistics of pieces pro-duced in 1974 showed him to be the low producer in 1974.Supporting this claim was a not very informative one sheetsummary (Resp. Exh. 3) purporting to show Guy at thebottom of several columns of figures andcloseto the bot-tom of one column. Significantly these figures and the pa-per were put together after the discharge; in fact, said As-sistant PlantManager Hainrihar, they were prepared fordelivery to a Board agent -investigating the case.Against this alleged paper record was the testimony ofemployee Guy's immediate supervisor, Foreman Harris,who had supervised and observed Guy daily for over 6years and appraised him as: a good operator, not as fast assome, but having more knowledge of the machines and thework than others; one of the better employees who coulddo any job in the shop, and who compared favorably withany of the die-cast machine operators on his shift or theother shifts; prior to 1974 a kind of super employee whousually went over quota, in 1974 he made quota and on apiece-work basis compared favorably with the other firstshiftmachine operators, and was clearly superior in pro-duction to his colleague Curtis Hinton. Hinton was one ofthe retained operators temporarily demoted to a hotinspector's job when Guy was discharged, and GeneralManager Szuch, in his testimony, agreed with ForemanHarris' appraisal that Hinton was not as good a machineoperator or all-around employee as Guy.Employee Guy's injury record comprised fiveinstancesin 1973 and five in 1974, when he was given medical exami-nation or simple treatment for minor burns or contusionsor fume inhalation. Assistant Plant Manager Hainrihar tes-tified that none of the injuries caused any loss of produc-tion time, no claims for workmen's compensation weremade against Respondent, and the medical cost in eachinstance was in the range of $10, $12, or $15 (one case was$39), see Respondent Exhibit 1. Hainrihar further testifiedthat Respondent's concern with injuries, when the employ-ee was a machine operator, was the time lost by the injuredman that hurt production. He conceded that, whereas em-ployee Guy lost no production time in connection with hisinjuries, there were some employees (including Hainriharhimself, who suffered two major injuries in 1974) who lostconsiderable time, such as machine operator' Stanley whowas out injured for a month and a half.Both managers, Szuch and Hainrihar, confirmed em-ployee Guy's testimony that he had not been warned ortalked to in the course of his employment about his pro-duction or the 1973-74 injuries, and Szuch testified that hedid not ask Guy's supervisor, Foreman Hams, to talk tohim or warn him.7 In fact, neither Szuch nor any othermanager consulted Foreman Harris nor sought his viewson whether employee Guy should have been discharged orassigned to other work in the shop.In deciding to discharge Guy rather than temporarilyassign him to other work (as Respondent did with the othermachine operators rather than discharge them), GeneralManager Szuch and Assistant Plant Manager Hainrihar7Hamnhar sought toexcuse hisfailure todiscuss withemployee Guy, orwarn him of,any of his alleged shortcomings by saying, "Rufus was a hardguy to talk to so I didn't bother talking to him." SKRL DIE CASTING89disclaimed having considered Guy's participation and rolein the employee bonus protest. However, I find this diffi-cult to accept when their further explanations are exam-ined. Szuch said he did not consider employee Guy for theother work, not because Guy could not do it, but becauseGuy didn't want to do it. It will be recalled that Guy plead-ed for the opportunity to do any work on any shift ratherthan be dropped. Hainrihar said he was afraid of the staticitwould cause on the floor if employee Guy was not work-ing as an operator on a machine due to Guy's possibleagitation of other employees. Hence, along with his injuryrecord and production record, 'management decidedagainst assigning Guy to other work and to discharge him.E. The Concerted ActivityRespondent contends that the protest by the first-shiftemployees on February 14, 1975, concerning Respondent'sfailure to pay the Christmas 1974 bonus, was not protectedconcerted activity under Section 7 of the Act because theemployees were not protesting a wage or term or conditionof employment but were protesting the failure to pay ameregratuity.Hence, says Respondent, even if employeeGuy's discharge were related to his role in the protest, Guywas notprotected by the Act.-Without passing on the correctness of this propositioneven ifits assumptions are correct, it should first be notedthat,while the parties did not fully litigate whether theChristmas bonus was a part of wages or a gift, there wasconsiderable evidence that could lead to a finding (werethematter litigated) that the bonus was a part ofRespondent's wages to its employees and not a gift.The testimony indicated that, from the beginning of thecompany operations in 1967, Respondent paid two bonus-es eachyear, a vacation bonus and a Christmas bonus, thathiring was done with that information given to prospectiveemployees, and that they were informed the bonuses werepaid in lieu of a pension and other benefits. While amountsand certain other data relevant to determining that the bo-nuses werepart of wages 8 were not supplied, in this record,the only contrary evidence was the mere assertion by thecompany controller that the bonus was a gratuity. As wasaptly said inN.L.R.B. V. Niles-Bement-Pond Company,199F.2d 713, 714 (CA. 2, 1952), regarding Christmas pay-ments of the employer: "It does, of course, merely beg thequestion to call them 'gifts' and to argue, however persua-sively, that giftsper seare not a required subject for collec-tive bargaining. But if these gifts were so tied to the remun-eration which employees received for their work that theywere in fact a part of it, they were in realitywages and sowithin the statute."Moreover, the evidence was unrefuted that when theChristmas 1974 bonus was not paid at Christmas (and thiswas the firsttimea bonus was not paid) the employeeswere promisedby management it would be paid at the endof Janury 1975, and when not paid then, were promised itwould be paid on February 14, 1975. On February 14,8 SeeRadio TelevisionTechnical School, Inc, t/a Ryder TechnicalInstitutev.N.L.R.B.,488 F.2d 457 (C A. 3, 1973);N L R.B v.Wonder State Manu-facturing Company,344 F.2d 210 (C A 8, 1965).Respondent's President Skrlj repudiated that promise.Accordingly, when the first-shift employees, led by em-ployees Guy and Thomas, left their machines on the morn-ing of February 14 and threatened to walk out, they wereengaged in concerted activity to protest the company's re-pudiation of its bonus policy and bonus promise; and theycontinued to engage in such concerted activity when, in-stead of walking out, they met with Respondent'smanage-ment representatives and sought to obtain restoration of,and reassurance on, the bonus policy and promise of pay-ment. As set out inN.L.R.B. v. Washington Aluminum Co.,370 U.S. 9, 12-15 (1962), such conduct of the employeeswas protected under the provision of Section 7 of the Actwhich guarantees that "Employees have the right . . . toengage in . . . concerted activities for the purpose of col-lective bargaining or other mutual aid or protection," and adischarge of a worker in that connection is an unfair laborpractice under Section 8(a)(1) of the Act, which forbids anemployer "to interfere with, restrain, or coerce employeesin the exercise of the rights guaranteed in Section 7." Em-ployees having no bargaining representative and no estab-lished procedure for presenting their grievances may takethis direct action to spotlight their complaint and obtain aremedy, and the walkout or other direct action grows outof a "labor dispute" within the plain meaning of Section2(9) of the Act, which includes"anycontroversy concern-ing terms, tenure, or conditions of employment."IbidThe protection of the protected activity does not dependupon the merit or lack of merit of the grievance, for, as saidinN.L.R.B. v. Guernsey-Muskingum Electric Cooperative,Inc.,285 F.2d 8, 12 (C.A. 6, 1960), "It is sufficient to con-stitute concert of action if from all the facts and circum-stances in the case a reasonable inference can be drawnthat the men involved considered that they had a grievanceand decided, among themselves, that they would take it upwithmanagement." See approval and adoption of thisprinciple inHugh H. Wilson Corporation v. N.L.R.B., 414F,2d 1345, 1349 (C.A. 3, 1969), cert. denied 397 U.S. 935(1970), holding a protest, by unrepresented employees, ofdiversion of employee contributions from a profit sharingplan, to be concerted protected activity; and seePolytech,Incorporated,195 NLRB 695, 696 (1972), andFirst Nation-al Bank ofOmahav.N.L.R.B.,413 F.2d 921, 925 (C.A. 8,1969), where work stoppages by unrepresented employeesto protest overtime policies of the respective employerswere each held to be protected concerted activity.In the circumstances developed in this case,the griev-ance over Respondent's repudiation of the bonus policyand of its promises for payment of the Christmas 1974bonus, "was a proper subject for `concerted action"' bythe employees,N.L.R.B. v. Guernsey-Muskingum ElectricCooperative, supra,285 F.2d at 12.F. Section 8(a)(1) FindingEmployees have a legitimateinterest in acting concerted-ly to make known their viewstomanagementwithoutbeing discharged for that interest,N.L.R.B. v.WashingtonAluminumCo., supra,370 U.S. at 12-13,17;N.L.R.B. v.Phoenix Mutual LifeInsuranceCompany,167 F.2d 983, 988(C.A. 7, 1948), cert. denied 335 U.S. 845. And, the protec- 90DECISIONSOF NATIONALLABOR RELATIONS BOARDtion accorded by the Act, "does not allow the employer tosubstitute `good' reasons for `real' reasons when the pur-pose of-the discharge is to retaliate for an employee's con-certed activities."Hugh H. Wilson Corporation v. N.L.R.B.,supra,414 F.2d at 1352.In my view the foregoing quote describes what Respon-dent has done here. It has discharged employee Guy and,as a pretext, invoked reasons that it would not have in-voked to discharge him but for his having engaged in theconcerted activities in leading the employees in their abort-ed walkout and protest of Respondent's repudiation of itsbonus policy and promises.The weakness of Respondent's alleged reasons for thedischarge of employee Guy accentuates their pretextual na-ture.His alleged poor work performance in, 1974 is a dubi-ous paper record, put together after the discharge occurredwhen it appeared that the Board was investigating the dis-charge, and sharply contradicted by Foreman Harris, thesupervisor most qualified to know about the employee'sperformance, from daily observance over a period of 6years. There was no challenge of Harris' credibility, but thefact that, when testifying, he was-in the employment ofRespondent, and put himself in the vulnerable position oftestifying adversely to his employer and management supe-riors, lends added support to his credibility,Georgia RugMill,131NLRB 1304, 1305, footnote 2 (1961);Wirtz v.B.A.C. Steel Products, Inc.,312 F.2d 14, 16 (C.A. 4, 1963);Cavender Oldsmobile Company,181 NLRB 148, 151 (1970).In Foreman Harris' opinion, Guy was a good die-cast ma-chine operator whose production compared favorably withthe production of other operators in the shop and who wasa well qualified, all-around performer in any job in theshop.Respondent's reference to employee Guy's injury recordas a reason for discharge is also a weak reed and an ob-vious afterthought.While there were 10 incidents in 1973and 1974 of minor burns, contusions, and fume inhalation,in total they cost Respondent no loss in production time(loss of production time was admittedly Respondent's ma-jor concern with injuries to a die-cast machine operator), ascompared to some serious losses of time by other injuredoperators, and cost Respondent about $150 total for the 2years in medical fees (if Respondent rather than its insurerpaid). The last of these injuries occurred in August 1974,yet nothing was ever said on the subject of injuries to em-ployee Guy or to his foreman at any time during Guy'semployment,-and was called to his attention for the firsttime when alleged as a cause for discharge at the hearing,several months after his discharge. The alleged reason wasclearly an afterthought and,did not represent the true moti-vation of Respondent for the discharge, compareN.L.R.B.,v.The Hertz Corporation,449 F.2d 711,-713 (C.A. 5, 1971).Likewise, Respondent's management never talked to em-ployeeGuy or his supervisor, Foreman Harris, aboutGuy's alleged poor production record. It was mentionedfor the first time when Assistant Plant Manager Hainrihartold Guy he was discharged, on February 25, 1975.Respondent began to experience a drop in business in'December 1974 and started planning a reduction in forcein January 1975 which it set in motion at the end of Janu-ary and completed at the end of February. While Respon-dent claimed it began its consideration of dropping em-ployee Guy around January 1, he was not among those inthedischarges that began at the end of January.Respondent's decision to discharge Guy concededly didnot come until a few days after the employee bonus protestof February 14, which in my view was also the more likelyfirst time any consideration of dropping him arose. A cluehere is the fact that, prior to the discharge of employeeGuy, the views of Foreman Harris were sought by manage-ment on first-shift layoffs or discharges; but he was notasked about, or informed beforehand, concerning the dis-charge of employee Guy.On the morning of February 14, 1975, after the promiseof payment of the bonus was repudiated by President Skrlj,employees Guy and Melvin Thomas, both die-cast ma-chine operators on the first shift, initiated and led the tem-porary shutdown of the machines by all of the first-shiftemployees and their planned walkout, that was to follow.Vice President Rollin Graham was aware of the leadershipof Guy and Thomas because he asked them to persuadethe employees not to walk out but to meet with manage-ment, and Guy and, Thomas complied. At the employeemeeting with management that- followed, employee Guyopenly criticized Respondent for its breach of promise topay the bonus and expressed skepticism of the new contin-gent promise to pay given-by Vice President Graham. Em-ployee Thomas was silent. Foreman Harris sought to ob-tain conciliatory assurances- from management to head offan open breach, and a walkout. The walkout wasf,avertedapparently as a result - of Vice President Graham's re-sponses.-Ten days later employee Guy was fired and employeeThomas was demoted from die-cast machine operator tohelper, pulling fingers.9 In its reduction of force, thoughRespondent had adopted- the policy of first discharginghelpers (the less skilled employees) and- retaining its opera-tors (the more skilled employees) in some cases on tempo-rary demotions to jobs, as helpers until they could be usedas operators again, it refused to consider reassigning andretaining employee Guy in any one of the several types ofhelper jobs onanyshift,, notwithstanding his plea_ to bereassigned rather than discharged, and notwithstanding theknowledge of management, including those who took re-sponsibility for his discharger that Guy was one of the mosthighly qualified employees in the shop for any of the vari-ous jobs in the shop.10 Guy was the only machine-operatorin the plant who was discharged rather than reassigned toother work.-As Assistant Plant Manager, Hainrihar explained, Re-spondent was concerned with employee Guy's-possible agi-tation of his fellow employees if he was retained. This feel-ingbyRespondentwasobviously , derived fromRespondent's February 14 experience with Guy and his9While the demotion was temporary, Thomas was not restored to hisformer job as first-shift operator but to operator on the third,shift when thedemotion was lifted10Moreover, it was conceded by Respondent that employee Guy wasmore qualified as an operator or helper than his first-shift colleague Hinton,who was, at the time of Guy's discharge, temporarily reduced to a helper'sjob--- _ SKRL DIECASTINGfellow employees. There was no other apparent history."This discriminatory departure by Respondent from itsreduction in force policy as explained -by Assistant PlantManager Hainrihar was a clear expression of the true moti-vation behind the discharge of employee Guy,, and helpsdemonstrate that the other assigned reasons-poor workrecord and injury record-were not the real reasons for thedischarge. Nonetheless, even if Guy's discharge was moti-vated only in part by his engagement in protected concert-ed activities, the discharge was illegal notwithstandingtheremay have existed justifiable cause for firing him.Wonder State Mfg. Co. v. N.L.R.B.,331 F.2d 737, 738 (C.A.6, 1964);N.L.R.B v. Solo Cup Company,237 F.2d 521, 525(C.A. 8, 1956).Respondent, by its discharge of employee Guy becausehe engaged in protected concerted activities, violated Sec-tion 8(a)(1) of the Act.CONCLUSIONS OF LAWBy discriminatorily discharging employee Rufus Guy onFebruary 25, 1975, because he engaged in protected con-certed activities with his fellow employees in protestingRespondent's repudiation of its bonus policy and of itspromises to pay the Christmas 1974 bonus, Respondentcommitted an unfair labor practice within the meaning ofSection 8(a)(1) of the Act. The unfair labor practice affectscommerce within the meaning of Section 2(6) and (7) ofthe Act.12u Of course, a discharge motivated by the employer's belief orsuspicionthat an employee was engaging in protected concerted activities also vio-lates the ActN.L R B. v. Clinton Packing Co., Inc.,468 F.2d 953, 955 (C.A.8, 1972). The fact that there may have been other known or suspectedactivists who were not discharged is no defense to the violation of the Act inemployee Guy's case.Rust EngineeringCompany v. N.L.R.B.,445 F.2d 172,174 (C.A 6, 1971).12Respondent complains in his brief that there was no evidence producedor received in the record of the case that Respondent's action in dischargingemployee Guy"in any way adversely affected commerce as alleged in theComplaint."The complaint followed the statutory language, after alleging thatRespondent's conduct in discharging Guy was an unfair labor practice with-in the meaning of Sec. 8(a)(1) of the Act(now established),by stating,among other things,that Respondent's (unlawful) conduct in connectionwith its operations in commerce had a close and substantial relation tocommerce among the States and tended to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce,and constitutedan unfair labor practice affecting commerce within the meaning of Sec.8(axl) and Sec. 2(6) and(7) of the Act.Respondent misunderstands the burden on the General Counsel in prov-ing, and on the Board in determining and remedying,an unfair labor prac-tice.As pointed out inN L R B. v. Reliance Fuel Oil Corporation,371 U.S.224, 226(1963), the Act establishes a framework within which the Board isto determine whether proscribed practices would in particular situationsadversely affect commerce when judged by the full reach of the constitu-tional power of Congress. "Whether or not practices may be deemed byCongress to affect interstate commerce is not to be determined by confiningjudgment to the quantitative effect of the activities immediately before theBoard. Appropriate for judgment is the fact that the immediate situation isrepresentative of many others throughout the country,the total incidence ofwhich if left unchecked may well become far-reaching in its harm to com-merce "IbidThere was therefore no obligation on counsel for the General Counsel toprovide evidence of the individual adverse effect of employee Guy's dis-charge on interstate commerce,and the finding herein that Respondent'sunfair labor practice affects commerce within the meaning of the Act isadequately supported by the relationship of this case to the many otherunfair labor practice cases throughout the country.THE REMEDY91Itwill be recommended that Respondent:-1.Cease and desist from its unfair labor practice, andfrom in any like manner infringing upon the rights guaran-teed by Section 7 of the Act.2.Offer to reinstate employee Rufus Guy with backpayfrom the time of discharge, backpay to be computed on aquarterly basis as set forth in F.W.Woolworth Company,90 NLRB 289 (1950), approved inN.L.R.B. v. Seven-UpBottling Co.,344 U.S. 344 (1953), with interest at 6 percentper annum as provided inIsis Plumbing & Heating Co.,138NLRB 716(1962),approved inThe Philip Carey Manufac-turingCompany,Miami Cabinet Division v. N.L.R.B.,331F.2d 720 (C.A. 6, 1964), cert. denied 379 U.S. 888.3.Post the notices provided for herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 13Respondent, Skrl Die Casting, Inc., Eastlake, Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharge, layoff, or other discipline of employeeswho in concert with fellow employees protest Respondent'srepudiation of its policy, or of its breach of promise, to paybonuses, or who engage in other protected concerted activ-ity under Section 7 of the Act.(b) In any like manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Offer to employee Rufus Guy immediate and fullreinstatement to his former job or, if the job no longerexists, to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, andmake him whole in the manner set forth in the section ofthe decision entitled "The Remedy" for any loss of earn-ings incurred by him as a result of his discharge on Febru-ary 25, 1975.(b)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to ascertain the backpay due under the terms of thisrecommended Order.(c)Post in its plant at Eastlake, Ohio, copies of the at-tached notice marked "Appendix." 14 Copies of said notice13 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.14 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read"Posted PursuantContinued 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDon forms provided by the Regional Director for Region 8,secutive days thereafter, in conspicuous places, includingafter being duly signed by Respondent's authorized repre-all places where notices to employees are customarily post-sentative, shall be posted by the Respondent immediatelyed. Reasonable steps shall be taken by the Respondent toupon receipt thereof, and be maintained by it for 60 con-insure that said notices are not altered, defaced, or coveredby any other material.to a Judgment of the United States Court of Appeals Enforcing an Order of(d)Notify the Regional Director for Region 8, in writ-the National Labor Relations Board."ing,within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.